UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6751



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MARK F. COLEMAN, a/k/a Mark Coleman, a/k/a
Mark V. Johnson, a/k/a Wakim, a/k/a Y-Kim,
a/k/a Mark Coleman,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CR-96-325)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark F. Coleman, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mark Coleman appeals the district court’s order disposing of

several post-judgment motions. We have reviewed the record and the

district court’s order and find no reversible error.        Accordingly,

we affirm on the reasoning of the district court. See United States

v. Coleman, No. CR-96-325 (D.S.C. Apr. 26, 2002). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2